Structured Asset Trust Unit Repackagings (SATURNS) Goldman Sachs Group Debenture Backed Series 2003-6 Reporting Package Table of Contents Payment Date: Prior Payment: Next Payment: Record Date: 15-Aug-11 15-Aug-11 15-Feb-11 15-Feb-12 10-Aug-11 Administrator: Thais Hayum 312.904.8944 thais.hayum@bankofamerica.com Statement Date: 540 W. Madison Street, Suite 1800 Chicago, IL 60661 USA Statements to Certificateholders Cash Reconciliation Summary Bond Interest Reconciliation Other Related Information Other Related Information Rating Information Realized Loss Detail US Bank Disclaimer Page 2 Page 3 Page 4 Page 5 Page 6 Page 7 Page 8 Page 9 Page(s) Information is available for this issue from the following sources Issue Id: Monthly Data File Name: SAT00306 SAT00306_201108_3.ZIP Closing Date: First Payment Date: Rated Final Payment: Date: 3-Apr-03 15-Aug-03 15-Feb-33 Parties to The Transaction Depositor: MS Structured Asset Corp Underwriter: Morgan Stanley Capital Services, Inc Rating Agency: Moody's Investors Service, Inc./Standard & Poor's, Inc. Bank of America Merrill Lynch www.etrustee.net Page 1 of 9 12-Aug-2011 - 11:19 (K793-K794) (c) 2011 Bank of America Corporation Class CUSIP Original Opening Principal Principal Negative Closing Interest Interest Pass-Through Factor per $ 1000 Factor per $ 1000 Factor per $ 1000 Factor per $ 1000 Factor per $ 1000 Factor per $ 1000 Factor per $ 1000 Next Rate(3) WAC: WAMM: Payment Date: Prior Payment: Next Payment: Record Date: 6.108750% 15-Aug-11 15-Aug-11 15-Feb-11 15-Feb-12 10-Aug-11 Structured Asset Trust Unit Repackagings (SATURNS) Goldman Sachs Group Debenture Backed Series 2003-6 Face Value (1) Balance Payment Adj. or Loss Amortization Balance Payment (2) Adjustment Rate Grantor Trust Statement Date: 312.500000000 0.000000000 0.000000000 312.500000000 9.375000000 Fixed 0.00 0.00 0.000000000 6.0000000000% 0.000000000 80411D106 A UNIT 80,000,000.00 0.00 25,000,000.00 312.500000000 0.000000000 0.000000000 312.500000000 0.169921875 Fixed 0.00 0.00 0.000000000 0.1087500000% 0.000000000 N 80411DAA4 B UNIT 80,000,000.00 0.00 25,000,000.00 Total P&I Payment 0.00 0.00 80,000,000.00 25,000,000.00 763,593.75 Total 25,000,000.00 0.00 0.00 763,593.75 12-Aug-2011 - 11:19 (K793-K794) (c) 2011 Bank of America Corporation Page 2 of 9 Notes: (1) N denotes notional balance not included in total (2) Accrued Interest Plus/Minus Interest Adjustment Minus Deferred Interest equals Interest Payment (3) Estimated. * Denotes Controlling Class Structured Asset Trust Unit Repackagings (SATURNS) Payment Date: Prior Payment: Next Payment: Record Date: 15-Aug-11 15-Aug-11 15-Feb-11 15-Feb-12 10-Aug-11 Goldman Sachs Group Debenture Backed Series 2003-6 Statement Date: Cash Reconciliation Summary Current Scheduled Interest Interest Summary Less Deferred Interest Plus Gross Advance Interest Less PPIS Reducing Scheduled Int 763,593.75 0.00 0.00 Less ASER Interest Adv Reduction 0.00 Less Other Adjustment 0.00 Total 763,593.75 Unscheduled Interest: Prepayment Penalties 0.00 Yield Maintenance Penalties 0.00 Other Interest Proceeds 0.00 Total 0.00 Less Fees & Expenses Paid By/To Servicer Less Fee Paid To Servicer Less Fee Strips Paid by Servicer Special Servicing Fees Interest Due Serv on Advances Recoup of Prior Advances Misc. Fees & Expenses Total Unscheduled Fees & Expenses Total Interest Due Trust Less Fees & Expenses Paid By/To Trust Trustee Fee Fee Strips Interest Reserve Withholding Plus Interest Reserve Deposit Total Total Interest Due Certs Principal Summary Scheduled Principal: Current Scheduled Principal Advanced Scheduled Principal Scheduled Principal Unscheduled Principal: Curtailments Prepayments in Full Liquidation Proceeds Repurchase Proceeds Other Principal Proceeds Total Unscheduled Principal Remittance Principal Remittance P&I Due Trust Remittance P&I Due Certs Pool Balance Summary Beginning Pool Scheduled Principal Unscheduled Principal Deferred Interest Liquidations Repurchases Ending Pool Balance Count Principal Interest Prior Outstanding Plus Current Period Less Recovered Ending Outstanding Servicing Fee Summary Current Servicing Fees Plus Fees Advanced for PPIS Less Reduction for PPIS Plus Delinquent Servicing Fees Total Servicing Fees PPIS Summary Gross PPIS Reduced by PPIE Reduced by Shortfalls in Fees Reduced by Other Amounts PPIS Reducing Scheduled Interest PPIS Reducing Servicing Fee PPIS Due Certificate 0.00 0.00 0.00 0.00 0.00 0.00 763,593.75 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 763,593.75 2 0 0 0 2 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 763,593.75 Interest Not Advanced ( Current Period ) 0.00 0.00 Workout Fees Liquidation Fees 0.00 0.00 Less Non Recovered 0.00 0.00 0.00 0.00 0.00 Advance Summary (Advance Made by Servicer) 0 0.00 Misc. Fees 763,593.75 Less Modification Shortfall Amount 0.00 Page 3 of 9 12-Aug-2011 - 11:19 (K793-K794) (c) 2011 Bank of America Corporation Structured Asset Trust Unit Repackagings (SATURNS) Class Accrued Payment Date: Prior Payment: Next Payment: Record Date: 15-Aug-11 15-Aug-11 15-Feb-11 15-Feb-12 10-Aug-11 Goldman Sachs Group Debenture Backed Series 2003-6 Bond Interest Reconciliation Deductions Allocable Deferred & Prior Prepay- Other Additions Interest Original Current(4) Accrual Int. Short- falls Due ment Interest Interest (2) Payment Amount PPIS Interest Certificate Accretion Interest Loss/Exp Interest Penalties Proceeds (1) Interest Shortfalls Certificate Rate Pass Thru Method Days Outstanding Remaining Statement Date: Distributable Current Period (Shortfall)/ Recovery Int Accrual on Prior Shortfall (3) Credit Support 0.00 0.00 0.00 0.00 0.00 A UNIT 750,000.00 750,000.00 750,000.00 0.00 NA NA 6.0000000000% 0.00 0.00 0.00 30/360 0.00 0.00 0.00 0.00 0.00 B UNIT 13,593.75 13,593.75 13,593.75 0.00 NA NA 0.1087500000% 0.00 0.00 0.00 30/360 0.00 0.00 0.00 0.00 0.00 763,593.75 763,593.75 763,593.75 0.00 0.00 0.00 (1) Other Interest Proceeds are additional interest amounts specifically allocated to the bond(s) and used in determining the bonds Distributable Interest. (4) Determined as follows: (A) the ending balance of all the classes less (B) the sum of (i) the ending balance of the class and (ii) the ending balance of all classes which are not subordinate to the class divided by (A). (3) Includes interest accrued on outstanding Interest Shortfalls and/or Loss Allocations. Where applicable. (2) Accrued - Deductions + Additions Interest 12-Aug-2011 - 11:19 (K793-K794) (c) 2011 Bank of America Corporation Page 4 of 9 Structured Asset Trust Unit Repackagings (SATURNS) Payment Date: Prior Payment: Next Payment: Record Date: 15-Aug-11 15-Aug-11 15-Feb-11 15-Feb-12 10-Aug-11 Goldman Sachs Group Debenture Backed Series 2003-6 Other Related Information Statement Date: Swap Recipients Swap Amount Received Next Swap Rate Swap Information Underlying Information Name Cusip Balance Current Rate Next Rate Amount Received Ratings Moody/S&P/Fitch $ 6 . % 6 . % $ Series 2003-6 Page 5 of 9 12-Aug-2011 - 11:19 (K793-K794) (c) 2011 Bank of America Corporation Structured Asset Trust Unit Repackagings (SATURNS) Payment Date: Prior Payment: Next Payment: Record Date: 15-Aug-11 15-Aug-11 15-Feb-11 15-Feb-12 10-Aug-11 Goldman Sachs Group Debenture Backed Series 2003-6 Other Related Information Statement Date: The underlying security issuer or guarantor, as applicable, is subject to the informational requirements of the Exchange Act. The underlying security issuer or guarantor, as applicable, currently files reports, proxy statements and other information with the SEC. Those periodic reports, current reports and other reports and other information can be inspected and copied at the public reference facilities maintained by the SEC at Room 1024, 450 Fifth Street, N.W., Washington, D.C. 20549, at prescribed rates. The SEC also maintains a website on the internet at http://www.sec.gov at which users can view and download copies of reports, proxy, information statements and other information filed electronically. In addition, those reports and other information may also be obtained from the underlying security issuer by making a request to the underlying security issuer. Page 6 of 9 12-Aug-2011 - 11:19 (K793-K794) (c) 2011 Bank of America Corporation Structured Asset Trust Unit Repackagings (SATURNS) Payment Date: Prior Payment: Next Payment: Record Date: 15-Aug-11 15-Aug-11 15-Feb-11 15-Feb-12 10-Aug-11 Goldman Sachs Group Debenture Backed Series 2003-6 Rating Information Class CUSIP Fitch Moody's S&P Fitch Moody's S&P Original Ratings Current Ratings/As of Date(1) Statement Date: A UNIT 80411D106 NR Aa3 A+ A 12/31/08 B UNIT 80411DAA4 NR Aa3 A+ A 12/31/08 Page 7 of 9 12-Aug-2011 - 11:19 (K793-K794) (c) 2011 Bank of America Corporation NR - Designates that the class was not rated by the rating agency. (1) Current ratings provided on this report are based on information provided by the applicable rating agency via electronic transmission. It shall be understood that this transmission will generally have been provided to US Bank within 30 days of the payment date listed on this statement. Because ratings may have changed during the 30 day window, or may not be provided by the rating agency in an electronic format and therefore not being updated on this report, US Bank recommends that investors obtain current rating information directly from the rating agency. Structured Asset Trust Unit Repackagings (SATURNS) Payment Date: Prior Payment: Next Payment: Record Date: 15-Aug-11 15-Aug-11 15-Feb-11 15-Feb-12 10-Aug-11 Goldman Sachs Group Debenture Backed Series 2003-6 Realized Loss Detail Period Disclosure Control # Appraisal Date Appraisal Value Beginning Scheduled Balance Gross Proceeds Gross Proceeds as a % of Sched. Balance Aggregate Liquidation Expenses * Net Liquidation Proceeds Net Proceeds as a % of Sched. Balance Statement Date: Realized Loss Current Total Cumulative 12-Aug-2011 - 11:19 (K793-K794) (c) 2011 Bank of America Corporation Page 8 of 9 * Aggregate liquidation expenses also include outstanding P&I advances and unpaid servicing fees, unpaid trustee fees, etc Structured Asset Trust Unit Repackagings (SATURNS) Payment Date: Prior Payment: Next Payment: Record Date: 15-Aug-11 15-Aug-11 15-Feb-11 15-Feb-12 10-Aug-11 Goldman Sachs Group Debenture Backed Series 2003-6 Disclaimer Statement Date: On December 30, 2010, substantially all of the Global Securities Solutions securitization trust administration business of Bank of America, N.A. and its affiliates (collectively, "Bank of America") located in the United States, the United Kingdom and Ireland was acquired by the corporate trust division of U.S. Bank National Association and its affiliates (collectively, "U.S. Bank"). As a result of the acquisition, substantially all of the relationships of the Global Securities Solutions securitization trust administration business are being administered by U.S. Bank, with transitional assistance from Bank of America. The securitization trust administration functions and roles that are being transitioned include, but are not limited to, Bank of America's roles and duties as trustee, securities administrator, paying agent, collateral agent, custodian, security registrar, calculation agent and depositary. Succession by U.S. Bank of securitization trust administration roles from Bank of America shall be subject to satisfaction of any applicable requirements or conditions set forth in the applicable agreements. During the transition period, until further notice is provided, all communications and any other ongoing activities regarding the securitization trust administration business should continue to be made through your current Bank of America contacts. Should you have any questions in relation to either this notice or the servicing of your account, please contact the applicable Transaction Manager. Page 9 of 9 12-Aug-2011 - 11:19 (K793-K794) (c) 2011 Bank of America Corporation
